Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 1 of 8 PageID: 125



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    DWIGHT W. KNOWLES,                   No. 19-cv-18111 (NLH) (AMD)

              Plaintiff,

         v.                                          OPINION

    WARDEN DAVID E. ORTIZ, et al.,

              Defendants.


APPEARANCE:

Dwight W. Knowles
61323-018
Rivers
Correctional Institution
Inmate Mail/Parcels
P.O. Box 630
Winton, NC 27986

        Plaintiff Pro se

HILLMAN, District Judge

        Plaintiff Dwight W. Knowles, filed a complaint pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971) alleging he was denied medical care at FCI

Fort Dix, New Jersey for injuries sustained to his left eye and

left leg.     See ECF No. 1. 1   He also alleged he was illegally



1 Plaintiff, now incarcerated at FCI Rivers in North Carolina,
filed a letter asking the Court to release him as he has
contracted COVID-19. ECF No. 19. The Court lacks the ability
to order Plaintiff’s release in this action as he is no longer
within the territorial jurisdiction of the Court. Plaintiff
would need to file his request with either the sentencing court
or the district court where FCI Rivers is located.
                                     1
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 2 of 8 PageID: 126



extradited from Colombia to the United States.            Id.    The Court

dismissed the complaint without prejudice and permitted

Plaintiff to seek leave to amend.           ECF No. 11.

      Plaintiff now moves to amend his complaint, proceeding only

with his false arrest and false imprisonment claims.              ECF No.

12.   He also requests a hearing “into the Drug Enforcement

Administration agent’s affidavit in support of extradition.”

ECF Nos. 15 & 16.        For the reasons set forth below, the Court

will deny the motion to amend and will dismiss the motions for a

hearing as moot.

I.    BACKGROUND

      Plaintiff states he was assaulted by another inmate

sometime in 2015 during his detention at the Central Detention

Facility in Washington DC.        ECF No. 12 at 2.     His left eye was

injured requiring surgery.        Id.    Plaintiff alleges that he

“suffers from constant headaches and fear of tripping or falling

down stairs.”      Id.    He also alleges that he slipped on a wet

floor in mid-2017 at the Northern Neck Regional Jail, Virginia.

Id.   His left leg was broken, and physical therapy was

recommended but not performed.          Id.   He now suffers from blood

clots.   Id.

      Plaintiff was transferred to FCI Fort Dix, New Jersey in

September 2017.      Id.    He alleges that the Fort Dix Medical

Services refused to address his medical issues.            Id.    Dr. Tyler

                                        2
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 3 of 8 PageID: 127



Wind performed surgery on Plaintiff’s left knee but did not do

any follow-up care.      Id.   Plaintiff filed a complaint against

the Colombian and United States governments alleging that they

caused his injury by kidnapping him and falsely imprisoning him.

Id. at 2-3.    He alleges the basis of his extradition from

Colombia, a wiretap conducted on May 20, 2012, was illegal and

therefore his arrest and deportation were illegal.           “The United

States of America do not have the jurisdiction to have Dwight W.

Knowles in there [sic] prison.”        Id. at 10.

      The Court dismissed Plaintiff’s original complaint for lack

of jurisdiction over his tort claims and for failure to state a

constitutional violation claim.        ECF No. 11.    It granted

Plaintiff leave to amend.       Id.   Plaintiff submitted the motion

to amend, ECF No. 12, and two motions for a hearing on the

validity of his arrest and deportation, ECF Nos. 15 & 16.

II.   STANDARD OF REVIEW

      Amendments to pleadings are governed by Federal Civil

Procedure Rule 15, which provides that the Court “should freely

give leave when justice so requires.”         Fed. R. Civ. P. 15(a)(2).

The Third Circuit has shown a strong liberality in allowing

amendments under Rule 15 in order to ensure that claims will be

decided on the merits rather than on technicalities.           Dole v.

Arco Chemical Co., 921 F.2d 484, 487 (3d Cir. 1990); Bechtel v.

Robinson, 886 F.2d 644, 652 (3d Cir. 1989).          An amendment must

                                      3
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 4 of 8 PageID: 128



be permitted in the absence of undue delay, bad faith, dilatory

motive, unfair prejudice, or futility of amendment.           Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).         Assessing a proposed

amended complaint for futility is the same as applying the Rule

12(b)(6) standard.     Brookman v. Township of Hillside, 2018 WL

4350278, at *2 (D.N.J. 2018) (citing In re NAHC, Inc. Sec.

Litig., 306 F.3d 1314, 1332 (3d Cir. 2002) (“An amendment would

be futile when ‘the complaint, as amended, would fail to state a

claim upon which relief could be granted.’”)).

III. DISCUSSION

      Plaintiff’s claims for false arrest and false imprisonment

would not survive a motion to dismiss; therefore, amendment

would be futile, and the Court will deny the motion to amend.

      Plaintiff’s false arrest claim is too late.         “Although the

running of the statute of limitations is ordinarily an

affirmative defense, where that defense is obvious from the face

of the complaint and no development of the record is necessary,

a court may dismiss a time-barred complaint sua sponte ... for

failure to state a claim.”       Ostuni v. Wa Wa’s Mart, 532 F. App’x

110, 111–12 (3d Cir. 2013) (per curiam).         Bivens claims are

governed by New Jersey’s limitations period for personal injury

and must be brought within two years of the claim’s accrual.

See Wilson v. Garcia, 471 U.S. 261, 276 (1985); Dique v. New

                                     4
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 5 of 8 PageID: 129



Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010).           “Under

federal law, a cause of action accrues ‘when the plaintiff knew

or should have known of the injury upon which the action is

based.’”    Montanez v. Sec’y Pa. Dep’t of Corr., 773 F.3d 472,

480 (3d Cir. 2014) (quoting Kach v. Hose, 589 F.3d 626, 634 (3d

Cir. 2009)).

      False arrest claims generally accrue at the time of arrest.

Wallace v. Kato, 549 U.S. 384, 397 (2007). 2        Plaintiff was

arrested in Colombia on November 6, 2013, see ECF No. 12 at 3,

giving him until November 6, 2015 to file a claim.           Even if the

limitations period was tolled until he arrived in the United

States in 2014, see id. at 5, the limitations period would have

expired January 3, 2017 at the very latest. 3        Plaintiff did not

file a complaint until September 2019, making his false arrest

claim too late.     Therefore, it would be futile to permit

amendment because the statute of limitations has expired.




2 Based on the information provided in the proposed amended
complaint, the Court concludes the false arrest claim is not
barred by Heck v. Humphrey, 512 U.S. 477 (1994). “Under some
circumstances, a false arrest claim may proceed . . . despite a
valid conviction.” Woodham v. Dubas, 256 F. App'x 571, 576 (3d
Cir. 2007). See also McDonough v. Smith, 139 S. Ct. 2149, 2159
(2019); Montgomery v. De Simone, 159 F.3d 120, 126 (3d Cir.
1998) (“[A] conviction and sentence may be upheld even in the
absence of probable cause for the initial stop and arrest.”).

3 December 31, 2016 was a Saturday and January 2, 2017 was an
observed holiday. Fed. R. Civ. P. 6(a)(1)(C).
                                     5
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 6 of 8 PageID: 130



       Plaintiff’s false imprisonment claim covers two separate

periods: before conviction and after conviction.          The claim

regarding his pre-conviction detention is also too late.            The

Supreme Court recently determined that where a judicial

officer’s decision to hold a defendant over for trial is based

on fabricated evidence, “pretrial detention can violate the

Fourth Amendment not only when it precedes, but also when it

follows, the start of legal process in a criminal case.”            Manuel

v. City of Joliet, Illinois, 137 S. Ct. 911, 918 (2017) (“Manuel

I”).    “[Manuel I] shows that the wrong of detention without

probable cause continues for the length of the unjustified

detention.”    Manuel v. City of Joliet, Illinois, 903 F.3d 667,

669 (7th Cir. 2018) (“Manuel II”).

       The Court follows the rule announced in Manuel I as

Plaintiff alleges the false affidavit from the Drug Enforcement

Administration was the reason the magistrate held him over for

trial.    As such, plaintiff’s pretrial false imprisonment claim

began with his arrest in Colombia and concluded with the

District of Columbia’s entry of judgment.         United States v.

Knowles, No. 12-cr-0266 (D.D.C. Aug. 7, 2017) (ECF No. 274).

This is because Plaintiff was no longer detained by the

magistrate’s reliance on the allegedly false evidence but on the

judgment of conviction entered after a jury found Plaintiff

guilty beyond a reasonable doubt.        Thus, the statute of

                                     6
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 7 of 8 PageID: 131



limitations on Plaintiff’s pretrial detention claim began to run

on August 7, 2017 and expired August 7, 2019.          Plaintiff

submitted his original complaint on September 12, 2019, just

over a month late.     ECF No. 1 at 7.

      Conversely, his post-trial detention claim is presently

barred by Heck v. Humphrey, 512 U.S. 477 (1994).          In Heck, the

Supreme Court held that before a plaintiff may “recover damages

for allegedly unconstitutional conviction or imprisonment, or

for other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid,” he must first “prove that the

conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas

corpus[.]”    Id. at 486–87; see also Bronowicz v. Allegheny Cty.,

804 F.3d 338, 346 (3d Cir. 2015) (“‘[A] prior criminal case must

have been disposed of in a way that indicates the innocence of

the accused in order to satisfy the favorable termination

element.’” (alteration in original) (quoting Kossler v.

Crisanti, 564 F.3d 181, 187 (3d Cir. 2009))).          Heck’s holding

has been applied to bar Bivens claims as well as § 1983 claims.

See Lora–Pena v. FBI, 529 F.3d 503, 506 n.2 (3d Cir. 2008) (per

curiam).



                                     7
Case 1:19-cv-18111-NLH-AMD Document 20 Filed 12/31/20 Page 8 of 8 PageID: 132



      In order for Plaintiff to succeed on his false imprisonment

claim for the time after his conviction, he would have to prove

that the jury’s verdict was invalid.        Therefore, this claim is

barred by Heck unless and until Plaintiff’s conviction is

overturned.

      It would be futile to permit amendment because Plaintiff’s

proposed amended complaint is either barred by the statute of

limitation or by Heck.      Plaintiff may file a new complaint in

the event his conviction is overturned.         The motions for a

hearing will be dismissed as moot as the complaint cannot

proceed at this time.

IV.   CONCLUSION

      The motion to amend will be denied as futile.          The motions

will be dismissed as moot.

      An appropriate order follows.



Dated: December 31, 2020                 _s/ Noel L. Hillman ______
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     8
